Citation Nr: 0946066	
Decision Date: 12/03/09    Archive Date: 12/08/09

DOCKET NO.  03-22 100 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for residuals of a 
tubal ligation, to include scars.

2.  Entitlement to service connection for bilateral hearing 
loss, to include as secondary to service connected otitis 
media.

3.  Entitlement to an increased rating for fibrocystic 
disease of the breast, currently rated noncompensable.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1992 to September 
1996.

These matters initially came before the Board of Veterans' 
Appeals (Board) from February 2001 and February 2003 rating 
decisions of the Department of Veterans' Affairs (VA) 
Regional Office (RO) in Columbia, South Carolina.  In the 
February 2001 decision, the RO denied entitlement to service 
connection for bilateral hearing loss.  In the February 2003 
decision, the RO, among other things, denied the Veteran's 
petition to reopen her previously denied claim for service 
connection for residuals of a tubal ligation as new and 
material evidence had not been presented and denied her claim 
for an increased compensable rating for fibrocystic disease 
of the breast. 

The Veteran testified before the undersigned at a July 2004 
hearing at the Board.  A transcript of that hearing has been 
associated with her claims folder.

In January 2005, the Board reopened the Veteran's claim for 
service connection for residuals of a tubal ligation and 
remanded these matters for further development.

In September 2007, the Board denied the Veteran's claims for 
service connection for residuals of a tubal ligation and for 
an increased rating for fibrocystic disease of the breast and 
remanded the claim for service connection for bilateral 
hearing loss for issuance of a supplemental statement of the 
case.  The Veteran, in turn, appealed the Board's denials to 
the United States Court of Appeals for Veterans Claims 
(Court).  

In September 2008, the Court vacated the Board's decision and 
remanded the case for readjudication in compliance with 
directives specified in a September 2008 Joint Motion filed 
by counsel for the Veteran and the VA Secretary.  The Board 
notes that pursuant to the Joint Motion, the Court dismissed 
the appeal as to multiple other issues decided by the Board.   

The question of entitlement to a TDIU is raised by the 
evidence in this case.  The issues of entitlement to 
bilateral hearing loss and entitlement to a TDIU are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's umbilical scar pain is not the result of an 
in-service disease or injury and the scar is a usual effect 
of her elective bilateral tubal ligation.

2.  From September 25, 2002 to March 13, 2005, the Veteran's 
fibrocystic disease of the breast was manifested by a 
painful/tender left breast scar and left breast neuralgia, 
with no reported scar tenderness or neuralgia since that 
period.


CONCLUSIONS OF LAW

1.  The criteria for service connection for residuals of a 
tubal ligation are not met.  38 U.S.C.A. §§ 1110, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.303, 3.306(b)(1) (2009).

2.  The criteria for a 10 percent rating for fibrocystic 
disease of the breast were met from September 25, 2002 to 
March 13, 2005.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 
C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.21, 4.117, 
Diagnostic Code (DC) 7628, 4.118, Diagnostic Code (DC) 7805 
(2009).

3.  The criteria for an increased compensable rating for 
fibrocystic disease of the breast have not been met since 
March 13, 2005.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 
3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.21, 4.117, Diagnostic 
Code (DC) 7628, 4.118, Diagnostic Code (DC) 7805.
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009) redefined VA's duty to assist the Veteran 
in the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

Under the VCAA, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
request that the claimant provide any evidence in her 
possession that pertains to the claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004); see 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include: 1) Veteran status; 2) existence of a disability; 3) 
a connection between the Veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

In a pre-adjudication letter dated in October 2002, the RO 
notified the Veteran of the evidence needed to substantiate 
her claim for service connection for residuals of a tubal 
ligation.  

In a May 2005 letter, the RO notified the Veteran of the 
evidence needed to substantiate her claim for an increased 
rating for fibrocystic disease of the breast and again 
provided such information concerning her claim for service 
connection. This letter also satisfied the second and third 
elements of the duty to notify by delineating the evidence VA 
would assist her in obtaining and the evidence it was 
expected that she would provide.  Quartuccio v. Principi, 16 
Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. 
App. 370 (2002).  The timing deficiency with regard to this 
letter was cured by readjudication of the claims in an August 
2006 supplemental statement of the case.  Mayfield v. 
Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. § 3.159 has been amended to eliminate the requirement 
that VA request that a claimant submit any evidence in his or 
her possession that might substantiate the claim.  73 Fed. 
Reg. 23,353 (Apr. 30, 2008).  In any event, the October 2002 
and May 2005 letters complied with this requirement. 

The Veteran has substantiated her status as a Veteran and she 
was notified of the second and third elements of the Dingess 
notice in the October 2002 letter.  The Veteran did not 
receive any pre-adjudication notice of the disability-rating 
and effective-date elements of her service connection claim.  
She did receive such notice, however, in a May 2009 letter.  
Such a post-decisional document could not serve to provide 
legally compliant VCAA notice.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  It should, however, have served 
to put the Veteran on notice as to what was required. 

The Court held in Vazquez-Flores v. Peake that 38 U.S.C.A § 
5103(a) requires, at a minimum, that the Secretary notify the 
Veteran that, to substantiate an increased rating claim, the 
Veteran must provide, or ask the Secretary to obtain, medical 
or lay evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has 
on the claimant's employment and daily life.  Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008), vacated sub nom, Vazquez-
Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

The Court further held that if the diagnostic code under 
which the Veteran is rated contains criteria necessary for 
entitlement to a higher disability rating that would not be 
satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability and the 
effect that worsening has on the Veteran's employment and 
daily life (such as a specific measurement or test result), 
the Secretary must provide at least general notice of that 
requirement to the claimant.  Additionally, the Veteran must 
be notified that, should an increase in disability be found, 
a disability rating will be determined by applying relevant 
diagnostic codes, which typically provide for a range in 
severity of a particular disability from noncompensable to as 
much as 100 percent (depending on the disability involved), 
based on the nature of the symptoms of the condition for 
which disability compensation is being sought, their severity 
and duration, and their impact upon employment and daily 
life.  Id.

Furthermore, the Court directed that as with proper notice 
for an initial disability rating and consistent with the 
statutory and regulatory history, the notice must also 
provide examples of the types of medical and lay evidence 
that the Veteran may submit (or ask the Secretary to obtain) 
that are relevant to establishing entitlement to increased 
compensation -- e.g., competent lay statements describing 
symptoms, medical and hospitalization records, medical 
statements, employer statements, job application rejections, 
and any other evidence showing an increase in the disability 
or exceptional circumstances relating to the disability.  Id.

The United States Court of Appeals for the Federal Circuit 
vacated the Court's decision in Vazquez-Flores v. Peake 
insofar as it required VA, in increased ratings claims, to 
provide notice of alternative diagnostic codes or potential 
daily life evidence.  Vazquez-Flores, 580 F.3d at 1280-81.  
The Federal Circuit held that 38 U.S.C.A. § 5103(a) notice 
need not be Veteran specific, and that while impairment in 
activities of daily life may indicate impairment in earning 
capacity, the statutory scheme does not require such evidence 
for proper adjudication of a claim.  Id.

The May 2005 letter told the Veteran that evidence of 
worsening could substantiate the increased rating claim.  The 
timing deficiency with regard to this letter was cured by 
readjudication of the claim in the August 2006 supplemental 
statement of the case.  Mayfield, 499 F.3d at 1317. 

The Veteran did not receive any pre-adjudication notice of 
the remaining information required by the Court's decision in 
Vazquez-Flores.  However, the May 2009 letter notified the 
Veteran that medical or lay evidence could be submitted to 
substantiate her increased rating claim and provided specific 
examples.  The letter stated that the Veteran could submit 
letters from individuals who could describe the manner in 
which her disabilities had worsened.  

The May 2009 letter also explained that disability ratings 
are determined by applying VA's rating schedule under which 
the RO would assign a rating from 0 to 100 percent, and that 
it would consider evidence of the nature of the symptoms of 
the condition, their severity and duration, and their impact 
upon employment.  Such a post-decisional document could not 
serve to provide legally compliant VCAA notice.  Mayfield, 
444 F.3d at 1328.  It should, however, have served to put the 
Veteran on notice as to what was required. 

To the extent that the Veteran was not provided with pre-
adjudication notice of some of the information required by 
the VCAA for her service connection and increased rating 
claims, prejudicial error occurs in the context of VCAA 
notice only when such error affects "the essential fairness 
of an adjudication" or "has the natural effect of producing 
prejudice."  Dunlap v.  Nicholson, 21 Vet. App. 112, 118 
(2007).  Appellants must generally identify "with 
considerable specificity": (1) how the VCAA notice was 
defective and (2) how the lack of notice and evidence was 
prejudicial or affected the essential fairness of the 
adjudication.  Id.  See also Shinseki v. Sanders, 129 S.Ct. 
1696 (2009) (holding that a party alleging defective VCAA 
notice has the burden of showing how the defective notice was 
harmful).  No such showing of prejudice has been made here.  

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

In this case, VA obtained the Veteran's service treatment 
records and all of the identified post-service VA treatment 
records.  In addition, the Veteran was afforded VA 
examinations for residuals of a tubal ligation and 
fibrocystic disease of the breast.

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The Veteran's claims for service connection 
for residuals of a tubal ligation and for an increased rating 
for fibrocystic disease of the breast are thus ready to be 
considered on the merits.

Analysis

Service Connection

Service connection will be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability. Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. 
Cir. 1996) (table); see also Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 
247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999). Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires 
that VA give "due consideration" to "all pertinent medical 
and lay evidence" in evaluating a claim for disability or 
death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. 
Cir. 2009).  

The Federal Circuit has held that "[l]ay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional." Jandreau v. Nicholson, 492 F.3d 
1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 
451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot 
determine that lay evidence lacks credibility merely because 
it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  
Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
6 Vet. App. at 469 (distinguishing between competency ("a 
legal concept determining whether testimony may be heard and 
considered") and credibility ("a factual determination going 
to the probative value of the evidence to be made after the 
evidence has been admitted")).

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran's service treatment records reveal that she 
underwent an elective bilateral tubal fulguration in March 
1996.  She tolerated the procedure well and left the 
operating room in good condition.  The Veteran is claiming 
service connection for the residuals of the procedure, 
specifically for the resulting scars.

VA examination reports dated June 2005 and April 2006 
indicate that the Veteran was noted as having an umbilical 
scar from her bilateral tubal fulguration and that she 
reported irritation around the site of the scar.  During the 
July 2004 hearing, she testified that her scar ached when she 
would try to bend and that it was constantly irritated 
because it would also itch.  In order to be considered a 
current disability, a scar must be present to a compensable 
degree.  Chelte v. Brown, 10 Vet. App. 268 (1997).  As the 
Veteran has reported pain associated with her post-surgical 
umbilical scar and she is competent to report such symptoms, 
her scar is present to a compensable degree.  See 38 C.F.R. 
§ 4.118, Diagnostic Code 7804 (2009); Jandreau, 492 F.3d at 
1377; Buchanan, 451 F.3d at 1337.  Hence, the Veteran has a 
current disability.

There is no evidence in the Veteran's VA medical records of 
any other residuals associated with her bilateral tubal 
fulguration.  The June 2005 VA examination report indicates 
that there was no evidence of separation, nodularity, masses, 
or drainage in the area of the incision site.  Pelvic 
examination revealed normal external female genitalia and a 
normal vagina, cervix, and uterus.  Overall, the physician 
who conducted the June 2005 VA examination concluded that the 
Veteran had a normal gynecological examination.  Furthermore, 
the April 2006 VA examination report reveals that the 
Veteran's report of irritation at the site of her scar was 
not associated with any gynecological impairment 
superficially and that she reported no prior incidence of 
infection at the operative site.

As for the etiology of the Veteran's painful umbilical scar, 
the evidence is to the effect that the scar pain is not 
related to her in-service operation.  The June 2005 VA 
examination report included an opinion that the irritation 
was secondary to contact-type dermatitis which resulted from 
the waistband of her clothing rubbing against the scar and 
causing moisture retention and irritation.  A June 2005 VA 
gynecological note also stated that the Veteran's report of 
irritation in the area of her umbilical scar was caused by 
her clothing placement and heat generation.

The April 2006 VA examination report also includes an opinion 
that the Veteran's previous surgery and her current 
disability were not related.  This opinion was based upon a 
review of her claims file.

The Veteran has not testified as to continuity of 
symptomatology and the first clinical evidence of scar pain 
is the June 2005 VA examination report.  The absence of 
complaints or clinical evidence for almost a decade after 
service weighs the evidence against a finding of continuity 
of scar symptomatology.

In addition, there is no other evidence indicating a nexus 
between the Veteran's disability and service and neither the 
Veteran nor her representative has alluded to the existence 
of such evidence.  

Furthermore, the evidence indicates that the Veteran 
underwent bilateral tubal fulguration at her own request.  
The usual effects of medical and surgical treatment in 
service having the effect of ameliorating diseases or other 
conditions incurred before enlistment, including 
postoperative scars, absent or poorly functional parts or 
organs will not be considered service connected unless the 
disease or injury is otherwise aggravated by service.  38 
C.F.R. §3.306(b)(1).  

There is no indication that the Veteran's in-service 
operation was necessitated by an in-service disease or 
injury.  At the July 2004 hearing, she alluded to the fact 
that the surgery was due to complications from her third 
delivery.  The Veteran's service treatment records reveal 
that she was pregnant with her third child in service and 
experienced a miscarriage in July 1993.  However, prior to 
her March 1996 surgery she again became pregnant and gave 
birth in June 1994.  Thus, the evidence indicates that the 
Veteran's surgery was not necessitated by complications with 
her third pregnancy and there is no evidence of any other in-
service condition to which the surgery was related.  Thus, as 
the Veteran elected to undergo the bilateral tubal 
fulguration and her current umbilical scar was an expected 
result of that surgery, service connection for the scar is 
not warranted.     
For the foregoing reasons, the preponderance of the evidence 
is against the Veteran's claim.  The benefit-of-the-doubt 
doctrine is therefore not applicable and the claim for 
service connection for residuals of a bilateral tubal 
ligation must be denied.  See 38 U.S.C.A. § 5107(b); see also 
Gilbert v. Derwinski, 1 Vet. App. at 55-57.

Increased Rating

Disability evaluations are determined by evaluating the 
extent to which a Veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (Rating Schedule).  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower evaluation will be assigned.  
38 C.F.R. § 4.7.

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified. Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21.

In evaluating a disability, the Board considers the current 
examination reports in light of the whole recorded history to 
ensure that the current rating accurately reflects the 
severity of the condition.  The Board has a duty to 
acknowledge and consider all regulations that are potentially 
applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
The medical as well as industrial history is to be 
considered, and a full description of the effects of the 
disability upon ordinary activity is also required.  38 
C.F.R. §§ 4.1, 4.2, 4.10.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged 
ratings are, however, appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings.  The relevant focus for 
adjudicating an increased rating claim is on the evidence 
concerning the state of the disability from the time period 
one year before the claim was filed until VA makes a final 
decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).

The Veteran's fibrocystic disease of the breast is currently 
rated under 38 C.F.R. § 4.117, DC 7628 as a benign neoplasm 
of the breast.  Under DC 7628, a benign neoplasm of the 
breast is rated according to impairment in function of the 
urinary or gynecological systems, or the skin.  38 C.F.R. 
§ 4.117, DC 7628.  As no gynecological or urinary impairment 
has been shown, the Veteran's condition must be rated under 
the diagnostic codes applicable to the skin.

To warrant a compensable rating, a scar needs to involve the 
head, face or neck and have at least one character of 
disfigurement (DC 7800); be deep and nonlinear and cover an 
area of at least 6 square  inches, but less than 12 square 
inches (DC 7801); be superficial and nonlinear and cover an 
area of 144 square inches or greater (DC 7802); be unstable 
or painful (DC 7804); or cause some limitation of the 
function of the part affected (DC 7805).  38 C.F.R. § 4.118, 
DCs 7800-7805 (2009). 

The Veteran's VA medical records reveal that in September 
2002 she reported a lump in her left breast and a purulent 
discharge.  She also reported a constant stinging/throbbing 
pain in the left breast that became worse when the breast was 
touched.  She was diagnosed as having a breast abscess.

A September 2002 VA walk-in clinic note indicates that prior 
to the Veteran's initial examination for her left breast 
abscess, she had drained pus from the site and that a hard, 
tender area remained under the opening where the pus had come 
out.  Examination of the left breast revealed a 2 centimeter 
indurated area at the upper margin of the areola with a 
closed aperture and a slight scab.  A 1/2 inch incision  was 
made in the left breast, a purulent bloody fluid was 
expressed, and the affected area was packed with iodoform 
gauze.

Subsequent examinations of the left breast in September 2002 
revealed that the abscess was resolved and that it had closed 
over with no further drainage.  However, the Veteran reported 
occasional sharp pains in the area, which were noted as 
likely due to nerve ending irritation (secondary to 
neuralgia).

An October 2002 VA examination report  indicates that the 
Veteran reported increased constant tenderness and pain in 
both breasts.  She denied any nipple discharge and reported 
that she continued to have pain, but no further drainage, in 
the area of her previous left breast abscess.  Examination of 
the breasts revealed that they were symmetric and pendulous.  
There were no skin changes, no nipple discharge or 
retractions, no masses, and no axillary adenopathy.  Both 
breasts were tender to deep palpation.  A diagnosis of 
fibrocystic breast disease with a recent breast abscess 
without apparent residuals was provided.

A December 2003 VA treatment note reveals that the Veteran 
reported left breast tenderness at the site of the previous 
abscess.  A keloidal type scar was noted at the site.  During 
the July 2004 hearing she reported continuing pain and 
tenderness associated with her left breast scar.

The Veteran's VA medical records dated from March 2005 
through April 2006, including June 2005 and April 2006 VA 
examination reports, indicate that the Veteran did not report 
any breast complaints other than occasional bilateral global 
breast tenderness during menstruation.  There were no skin 
changes and the cystic areas in her breast were noted as 
stable during the April 2006 VA examination. 

The evidence indicates that the Veteran has a 1/2 inch left 
breast scar associated with treatment for a breast abscess in 
September 2002.  She reported pain in the area of the abscess 
beginning in September 2002 and a painful and tender scar 
following treatment for the abscess.  There were no further 
indications of such scar pain as of the date of a March 2005 
VA women's health consultation note.  The Veteran is 
competent to report symptoms of her breast disability, such 
as pain, and her reports are consistent with the evidence of 
record.  See Jandreau, 492 F.3d at 1376-77; Buchanan, 451 
F.3d at 1336.  

Given the evidence of a single painful left breast scar 
beginning on September 11, 2002 (the date the Veteran's left 
breast abscess was treated), and the absence of any reported 
scar pain or neuralgia since a March 14, 2005 VA women's 
health consultation, a rating of 10 percent for fibrocystic 
disease of the breast under DC 7804 is warranted, from 
September 25, 2002 (the date the Veteran's claim for an 
increased rating was received) to March 13, 2005.  
38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.117, 4.118, DCs 7628, 
7804.  A higher rating is not warranted as the scar does not 
involve the head, face or neck, is not deep or nonlinear, and 
is not more than a single scar.  38 C.F.R. § 4.118, DCs 7800-
7805.

Neuralgia has been identified in association with the 
Veteran's left breast. Therefore, it is also possible to rate 
her disability as a neurologic condition.  The rating 
schedule does not contain a diagnostic code for nerves in the 
area of the breast.  However, the rating schedule does 
contain diagnostic codes for a number of nerves that do not 
affect motion.  These codes generally provide a 
noncompensable rating for moderate incomplete paralysis.  See 
38 C.F.R. § 4.124a, Diagnostic Codes 8527-8630 (2009).  Other 
codes for nerves that cause weakness but not loss of use or 
complete foot drop, provide for a 10 percent rating for 
moderate incomplete paralysis.  See 38 C.F.R. § 4.124a, 
Diagnostic Codes 8522, 8523, 8525 (2009).  Moderate 
incomplete paralysis of nerves of the upper extremity not 
involving the function of the hand or complete loss of a 
joint of the upper extremity, also warrant no more than a 10 
percent rating.  See 38 C.F.R. § 4.124a, Diagnostic Codes 
8205-8312, 8517-8519 (2009).

The rating schedule provides guidance for rating neurologic 
disabilities.  With regard to rating neurologic disabilities, 
cranial or peripheral neuritis, characterized by loss of 
reflexes, muscle atrophy, sensory disturbances, and constant 
pain, at times excruciating, is to be rated on the scale 
provided for injury of the nerve involved, with a maximum 
equal to severe, incomplete, paralysis.  38 C.F.R. § 4.123 
(2009).  The maximum rating that can be assigned for neuritis 
not characterized by organic changes will be that for 
moderate, or with sciatic nerve involvement, for moderately 
severe, incomplete paralysis.  Id.  Cranial or peripheral 
neuralgia, usually characterized by a dull and intermittent 
pain, of typical distribution so as to identify the nerve, is 
to be rated on the same scale, with a maximum equal to 
moderate incomplete paralysis.  38 C.F.R. § 4.124 (2009).

The term "incomplete paralysis" indicates a degree of lost or 
impaired function substantially less than the type pictured 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration. 
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree.  38 C.F.R. § 
4.124a.

Given that the nerve of the Veteran's left breast does not 
control motion of any joint, the mild neuralgia associated 
with her left breast (reported as pain) would not warrant an 
evaluation in excess of 10 percent if rated by analogy.  38 
C.F.R. § 4.31 (2009).  It would also be inappropriate to 
provide separate ratings on the basis of scars and neurologic 
impairment, because both disabilities are rated on the basis 
of pain, and separate ratings would constitute pyramiding.  
See 38 C.F.R. § 4.14 (2009); see also Amberman v. Shinseki, 
570 F.3d 1377, 1381 (2009) ("two defined diagnoses 
constitute the same disability for purposes of section 4.14 
if they have overlapping symptomatology").

Extraschedular

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits 
or the Director, Compensation and Pension Service, is 
authorized to approve an extraschedular evaluation if the 
case "presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1).  The question of an 
extraschedular rating is a component of a claim for an 
increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996).  Although the Board may not assign an extraschedular 
rating in the first instance, it must specifically adjudicate 
whether to refer a case for extraschedular evaluation when 
the issue either is raised by the claimant or is reasonably 
raised by the evidence of record.  Barringer v. Peake, 22 
Vet. App. 242, 244 (2008).

If the evidence raises the question of entitlement to an 
extraschedular rating, the threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service-
connected disability are inadequate.  Therefore, initially, 
there must be a comparison between the level of severity and 
symptomatology of a claimant's service-connected disability 
with the established criteria found in the rating schedule 
for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008), 
aff'd sub nom, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 
2009).

Under the approach prescribed by VA, if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  In the second step of the inquiry, however, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. 3.321(b)(1) (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").  

There has been no allegation or evidence of exceptional 
factors in this appeal. The symptoms of the Veteran's 
disability are a painful and tender scar and neuralgia.  
These symptoms are contemplated by the rating criteria.  
Thus, referral for consideration of an extraschedular 
evaluation is not warranted.  38 C.F.R. § 3.321(b)(1).








							(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to service connection for residuals of a tubal 
ligation, to include scars, is denied.

Entitlement to a 10 percent rating, for fibrocystic disease 
of the breast, from September 25, 2002 to March 13, 2005 is 
granted.

Entitlement to an increased compensable rating, for 
fibrocystic disease of the breast, since March 13, 2005 is 
denied.


REMAND

"[O]nce the Secretary undertakes the effort to provide an 
examination when developing a service-connection claim, even 
if not statutorily obligated to do so, he must provide an 
adequate one or, at a minimum, notify the claimant why one 
will not or cannot be provided."  Barr v. Nicholson, 21 Vet. 
App. 303, 311 (2007). 

The Veteran was afforded a VA audiological examination in 
November 2000.  It is unclear whether this examination was 
for all of the Veteran's ear disabilities, including 
bilateral hearing loss, or only for her reported ear 
infections.  However, audiogram results were reported and the 
examiner who conducted the November 2000 VA examination noted 
that the Veteran's hearing was within normal limits 
bilaterally.  Therefore, the only opinion that was provided 
was in reference to her recurrent otitis media.  The examiner 
also reported that the Veteran's claims file was not 
available for review.

The November 2000 VA examination is inadequate because of the 
reported failure to consider the Veteran's claims file and 
because an October 2003 VA audiology evaluation report 
indicates that the Veteran has been subsequently diagnosed as 
having bilateral hearing loss as defined by VA.  38 C.F.R. 
§ 3.385 (2009).  

The Veteran has reported on several occasions, including 
during a November 2000 VA examination and during the July 
2004 hearing that she was exposed to loud noise in service 
associated with military weaponry and aircraft.  Furthermore, 
in a September 2002 written statement (VA Form 21-4138), she 
claimed that her bilateral hearing loss was due to her ear 
infections.  The Veteran is service connected for otitis 
media and she testified during the July 2004 hearing that she 
experienced bilateral hearing loss as a result of her ear 
condition.  In essence, the Veteran is claiming that her 
bilateral hearing loss is secondary to her otitis media.

VA regulations provide that where an examination report does 
not contain sufficient detail, it is incumbent upon the 
rating board to return the report as inadequate for 
evaluation purposes.  38 C.F.R. § 4.2 (2009); see 38 C.F.R. § 
19.9 (2009).  Where the Board makes a decision based on an 
examination report which does not contain sufficient detail, 
remand is required "for compliance with the duty to assist 
by conducting a thorough and contemporaneous medical 
examination."  Goss v. Brown, 9 Vet. App 109, 114 (1996); 
Stanton v. Brown, 5 Vet. App. 563, 569 (1993).  

As the examiner who conducted the November 2000 VA 
examination did not review the Veteran's claims file and did 
not have the benefit of considering the subsequent finding of 
bilateral hearing loss and no opinions have been provided 
with regard to whether a relationship exists between the 
Veteran's bilateral hearing loss and service or her service 
connected otitis media, a new examination is required.  
Furthermore, the Veteran has not been provided specific 
notice of the information and evidence that is necessary to 
substantiate a claim for entitlement to service connection on 
a secondary basis in accordance with the VCAA.  Therefore, 
such notice should be provided upon remand.

Service connection is currently in effect for otitis media.  
The Veteran has contended that hearing loss may be the result 
of that disability.  In essence she has made a claim for 
service connection on a secondary basis.  38 C.F.R. § 3.310 
(2009).  She has not yet received VCAA notice as to the 
evidence needed to substantiate such a claim.  Cf. 
38 U.S.C.A. § 5103(a).

The Court has held that a TDIU is an element of all claims 
for an increased rating.  Rice v. Shinseki, 22 Vet. App. 447 
(2009).

An October 2002 VA examination report indicates that the 
Veteran was unemployed.  She reported that she was involved 
in a work study program, but that her various disabilities 
interfered with her ability to properly carry out her work 
study obligations due to increased doctors visits.  During 
the July 2004 hearing, the Veteran testified that she was not 
employed and that she was fired from a previous job due to 
interference from her disabilities.  A March 2005 VA women's 
health consultation note reveals that the Veteran continued 
to have difficulty finding a job and a May 2005 VA 
examination report indicates that she had been working for 
several years as a substitute teacher, but that she was 
unemployed during the summer.  It is unclear whether her work 
as a substitute teacher was "gainful."  See 38 C.F.R. 
§ 4.16(a) (2009) (defining marginal employment as earnings 
below the poverty threshold).

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") has held that in the 
case of a claim for total rating based on individual 
unemployability, the duty to assist requires that VA obtain 
an examination which includes an opinion on what effect the 
appellant's service-connected disabilities have on the 
ability to work.  Friscia v. Brown, 7 Vet. App. 294, 297 
(1994).  The record does not include such an opinion.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a VCAA notice letter 
that provides her with notice as to the 
information and evidence that is required 
to substantiate a claim for secondary 
service connection. 

2.  Ask the Veteran to report her 
earnings for the period since 2000.

3.  Schedule the Veteran for a VA 
audiology examination to determine the 
etiology of her current bilateral hearing 
loss.  All indicated tests and studies 
should be conducted.

The claims folder must be sent to the 
examiner for review; consideration of 
such should be reflected in the completed 
examination report or in an addendum.

The examiner should opine as to whether 
it is at least as likely as not (50 
percent probability or more) that the 
Veteran's current bilateral hearing loss 
is related to her in-service noise 
exposure or any other disease or injury 
in service.  

The examiner should also opine as to 
whether it is at least as likely as not 
(50 percent probability or more) that the 
Veteran's current bilateral hearing loss 
is related to her current otitis media.  
The examiner must provide a rationale for 
each opinion.  

The examiner is advised that the Veteran 
is competent to report in service noise 
exposure, her symptoms, and history; and 
such reports must be considered in 
formulating any opinions.

3.  Afford the Veteran a VA examination 
to obtain an opinion as to whether the 
Veteran's service connected disabilities 
would as likely as not preclude gainful 
employment.  The examiner should review 
the claims folder and note such review in 
the examination report or in an addendum.

4.  The examiner should provide an 
opinion as to whether the service 
connected disabilities; lumbar strain, 
sinusitis with headaches, otitis media, 
left knee pain (instability), left knee 
arthritis (limitation of motion), 
costochondritis, and fibrocystic disease; 
would as likely as not prevent the 
Veteran from obtaining or keeping gainful 
employment for which her education and 
occupational experience would otherwise 
qualify her.  The examiner should also 
report whether the opinion would change 
if hearing loss was considered as a 
service connected disability.

The examiner should provide a rationale 
for this opinion.

5.  If any benefit sought on appeal 
remains denied, issue a supplemental 
statement of the case.  Thereafter, the 
case should be returned to the Board, if 
in order.  

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


